UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MARIE PIOMBINO,
Plaintiff-Appellant,

v.
                                                                      No. 96-1878
GTE GOVERNMENT SYSTEMS
CORPORATION,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CA-95-1452-A)

Submitted: June 24, 1997

Decided: September 9, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Alan S. Shachter, Manassas, Virginia, for Appellant. David J. Cyna-
mon, Maureen B. Beahn, SHAW, PITTMAN, POTTS & TROW-
BRIDGE, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Marie Piombino appeals from the district court's order granting
summary judgment in favor of the Defendant in her employment dis-
crimination claims. We affirm.

Piombino alleges that she received less pay than similarly situated
male employees in violation of the Equal Pay Act (EPA) and Title
VII. She also claims that she was terminated on account of her gender
in violation of Title VII.

To succeed on a claim under the EPA, a plaintiff must demonstrate
that "an employer pays different wages to employees of opposite
sexes for equal work on jobs the performance of which requires equal
skill, effort, and responsibility, and which are performed under similar
working conditions." Corning Glass Works v. Brennan, 417 U.S. 188,
195 (1974) (internal quotation marks omitted). We find that Piombino
failed to provide sufficient evidence showing that the male employees
she seeks to compare herself to were performing jobs of equal skill
and responsibility.* Accordingly we affirm the district court's grant
of summary judgment as to this claim. As to Piombino's Title VII
claim regarding an alleged disparity in pay, we find that this claim
mirrors her EPA claims and fails for the same reason.

Turning to Piombino's termination claim, we note that Piombino's
position with her employer was eliminated as part of a reduction in
force. To establish a prima facie case for gender discrimination in a
reduction in force context, Piombino must demonstrate that: (1) she
was protected under Title VII; (2) she was selected for discharge from
a larger group of candidates; (3) she was performing at a level sub-
stantially equivalent to the lowest level of those of the group retained;
and (4) the process of selection produced a residual work force of per-
sons in the group containing some unprotected persons who were per-
forming at a level lower than that at which she was performing. See
Mitchell v. Data General Corp., 12 F.3d 1310, 1315 (4th Cir. 1993).
_________________________________________________________________
*We further note that some of the comparative males had greater
seniority than Piombino.

                    2
Piombino has offered no proof regarding anyone's performance level
at the time of the reduction in force, and accordingly she has not dem-
onstrated the third and fourth elements of the required prima facie
case. We further note that Piombino's employer has offered a legiti-
mate nondiscriminatory reason for her discharge--elimination of her
position--and has explained that Piombino's position was chosen
because her work could be done elsewhere. Piombino has not pres-
ented sufficient evidence to raise a genuine issue as to whether this
proffered reason was in fact a pretext for gender discrimination, and
accordingly we find the district court's grant of summary judgment
appropriate. We therefore affirm.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                    3